 



EXHIBIT 10.2

ONYX SOFTWARE CORPORATION

REGISTRATION RIGHTS AGREEMENT

     This Registration Rights Agreement (this “Agreement”) is made as of April
6, 2004, by and between Onyx Software Corporation, a Washington corporation
(“Onyx”), and Visuale, Inc., a Delaware corporation (the “Holder”), the holder
of an aggregate of 504,891 shares (the “Shares”) of common stock, $.01 par value
per share, of Onyx (the “Onyx Common Stock”).

RECITALS

A. Onyx and the Holder have entered into that certain Asset Purchase Agreement
dated as of April 6, 2004 (the “Purchase Agreement”), pursuant to which, among
other things, Onyx agreed to issue the Shares to the Holder. Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Purchase Agreement.

B. As a condition to the transactions contemplated by the Purchase Agreement
(the “Transaction”), Onyx must enter into this Agreement with the Holder to
provide certain rights to register the resale of the Shares by the Holder.

C. Onyx and the Holder each desire to facilitate the transaction, contemplated
by the Purchase Agreement by agreeing to the terms and conditions set forth in
this Agreement.

AGREEMENT

     The parties to this Agreement hereby covenant and agree as follows:



1.   DEFINITIONS

     For purposes of this Agreement:

     1.1 The term “Registrable Securities” means the Shares that were issued to
the Holder pursuant to Section 3.1.1 of the Purchase Agreement (and any other
shares of Onyx Common Stock issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of, the Shares); provided,
however, that the foregoing definition shall exclude any Registrable Securities
sold by a person or entity in a transaction in which his, her or its rights
under this Agreement are not permissibly assigned or transferred in accordance
with Section 3 hereof.

     1.2 The term “Holder” means (a) as of the date of this Agreement, the
Holder and (b) after the date of this Agreement, any person to whom Registrable
Securities have been permissibly assigned or transferred in accordance with the
Purchase Agreement and Section 3 hereof.

     1.3 The term “Form S-3” means such form of registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), or any successor form
under the Securities Act that permits significant incorporation by reference of
Onyx’s public filings under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 



--------------------------------------------------------------------------------



 



     1.4 The term “Disclosure Condition” means, that in the good-faith judgment
of Onyx’s Board of Directors, the sale of the Registrable Securities (or any
public disclosure that would be necessary or advisable in connection with such
sale) would materially interfere with any pending or proposed acquisition,
corporate reorganization or other material transaction involving Onyx or its
subsidiaries, would require Onyx to make either necessary or advisable public
disclosure of information, the disclosure of which would have a material adverse
effect on Onyx, or would otherwise create a substantial likelihood of material
detriment or injury to Onyx or its business or affairs.

     1.5 The term “Majority Holders” means, at the relevant time of reference
thereto, those Holders holding and/or having the right to acquire, as the case
may be, more than a majority of the Registrable Securities then held by all of
the Holders.



2.   FORM S-3 REGISTRATION

     2.1 Shelf Registration.

          (a) No later than 90 days after the date hereof, Onyx shall prepare
and file with the Securities and Exchange Commission (the “SEC”) a registration
statement on Form S-3 or the shortest form of registration statement then
available for use by Onyx (the “Registration Statement”) registering for resale
the Registrable Securities, which sales may be effected from time to time on the
Nasdaq National Market or in privately negotiated transactions. Onyx shall use
its best efforts to cause the Registration Statement to (i) be declared
effective by the SEC as soon as practicable after filing and (ii) remain
effective until the earlier of (A) April 30, 2006 and (B) the date on which all
of the Registrable Securities covered by the Registration Statement have been
sold. This period of effectiveness of the Registration Statement shall be
referred to herein as the “Selling Period” for the Registrable Securities
registered thereon.

          (b) Onyx shall not be obligated to effect any such registration
pursuant to this Section 2.1 if Onyx shall furnish to the Holder a certificate
signed by the chief executive officer or chief financial officer of Onyx stating
that: (A) in the good-faith judgment of Onyx’s Board of Directors, effectuating
a registration would be materially detrimental to Onyx and its shareholders or
(B) there exists a Disclosure Condition, in which event Onyx shall have the
right to defer the filing of either the Registration Statement until the filing
would no longer be detrimental or until disclosure is made, but in no event
later than 45 days after the date of such certificate (subject to the limitation
on delays and suspensions set forth in Section 2.3(b) hereof); provided,
however, that Onyx may not so delay the filing at any time during which Onyx is
publicly selling shares of its capital stock or has another registration
statement effective or the executive officers and directors of Onyx are
permitted to engage in trades of Onyx Common Stock (other than pursuant to a
Rule 10b5-1 trading plan); and provided further, that the applicable Selling
Period shall be extended by the number of days by which the initial filing of
the Registration Statement was so delayed.

 



--------------------------------------------------------------------------------



 



     2.2 Obligations of Onyx.

     In effecting the registration of the Registrable Securities under Section
2.1 hereof, Onyx shall use its best efforts to:

          (a) during each Selling Period, prepare (and afford counsel for the
Holders a reasonable opportunity to review and comment on) and file with the SEC
such amendments and supplements to the Registration Statement and the prospectus
used in connection with such registration statement (the “Prospectus”) as may be
necessary to comply with the provisions of the Securities Act and applicable
state securities laws with respect to the disposition of all Registrable
Securities covered by the Registration Statement;

          (b) during each Selling Period, furnish to each of the Holders such
numbers of copies of the applicable Prospectus, including the applicable
preliminary Prospectus, and such other documents as the Holders may reasonably
request to facilitate the disposition of the Registrable Securities covered by
the Registration Statement;

          (c) promptly notify the Holders when the SEC notifies Onyx that the
Registration Statement has been declared effective;

          (d) register and qualify the Registrable Securities covered by the
Registration Statement under the securities or blue sky laws of such states or
jurisdictions as shall be reasonably requested by the Holders; provided,
however, that Onyx shall not be required, in connection with or as a condition
to such registration and qualification, to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;

          (e) cause all such Registrable Securities covered by the Registration
Statement to be listed on the Nasdaq National Market or such other securities
exchange, if any, on which Onyx Common Stock is then listed; and

          (f) during the period in which a Prospectus is required to be
delivered under the Securities Act, promptly notify each Holder of Registrable
Securities covered by the Registration Statement in the event there exists a
Disclosure Condition or of the happening of any event as a result of which the
Prospectus, as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing.

     2.3 Suspension of Registration Statement.

          (a) If at any time, and from time to time, during the Selling Period
Onyx shall furnish to the Holders a certificate signed by the chief executive
officer or chief financial officer of Onyx stating that (i) in the good-faith
judgment of Onyx’s Board of Directors, permitting the sale of Onyx Common Stock
pursuant to the Registration Statement at such time would be materially
detrimental to Onyx and its shareholders or (ii) there exists a Disclosure
Condition, Onyx may require that no sales be made by the Holders under the
Registration Statement or the applicable Prospectus until such time as Onyx
notifies the Holders in writing

 



--------------------------------------------------------------------------------



 



that such sales may be resumed; provided, however, that Onyx shall not exercise
this right for more than a total of 90 days in the case of any one delay
(subject to the limitation on delays and suspensions set forth in Section 2.3(b)
hereof); and provided further, that Onyx may not so suspend the use of the
Registration Statement during any time in which Onyx is publicly selling shares
of its capital stock or has another registration statement effective and not so
suspended or the executive officers and directors of Onyx are permitted to
engage in trades of Onyx Common Stock (other than pursuant to a Rule 10b5-1
trading plan); and provided further, that the applicable Selling Period shall be
extended by the aggregate number of days for which the use of the Registration
Statement is suspended.

          (b) Notwithstanding any other provision of this Agreement, Onyx shall
not exercise its rights under Section 2.1(b), Section 2.3(a) and Section 2.3(c)
hereof to delay or suspend the Registration Statement for more than an aggregate
of 120 days nor more than twice during any twelve (12)-month period.

          (c) If such suspension shall relate to a Disclosure Condition, then
Onyx shall (i) make the required disclosure as soon as practicable after such
notice to the Holders and (ii) if necessary, prepare and file as soon as
reasonably practicable any amendment to the Registration Statement or supplement
to the applicable Prospectus or any Exchange Act filing as shall be required to
correct any untrue statement or omission causing a Disclosure Condition, notify
the Holders of any such filing and furnish the Holders with a reasonable number
of copies of any such amendment or supplement. Onyx may delay filing, preparing
or distributing any such amendment or supplement, however, if Onyx shall deliver
a certificate signed by the chief executive officer or chief financial officer
of Onyx stating that, in the good-faith judgment of Onyx’s Board of Directors,
amending the Registration Statement or supplementing the Prospectus at such time
would be materially detrimental to Onyx and its shareholders; provided, however,
that Onyx shall not exercise this right for more than 60 days in the case of any
one delay (subject to the limitation on delays and suspensions set forth in
Section 2.3(b) hereof); and provided further, that Onyx may not so delay such
amendment or supplement during any time in which Onyx is publicly selling shares
of its capital stock or the executive officers and directors of Onyx are
permitted to engage in trades of Onyx Common Stock (other than pursuant to a
Rule 10b5-1 trading plan); and provided further, that the applicable Selling
Period shall be extended by the aggregate number of days for which the amendment
or supplement is delayed.

          (d) If a Holder receives notification from Onyx pursuant to
Section 2.3(a) that the use of the Registration Statement or the Prospectus
shall be suspended, then such Holder shall: (i) keep the fact of such
notification and its contents confidential and (ii) immediately suspend all
sales of Onyx Common Stock and any use of the Registration Statement and
Prospectus until such time as such Holder receives notification from Onyx that
such sales may be made.

     2.4 Information With Respect to Holders.

     It shall be a condition precedent to the obligations of Onyx to take any
action pursuant to this Agreement that each selling Holder shall complete the
Registration Statement Questionnaire attached hereto as Appendix I, and shall
furnish to Onyx such other information

 



--------------------------------------------------------------------------------



 



regarding it and the securities held by it as Onyx shall reasonably request and
as shall be required in order to effect any registration by Onyx pursuant to
this Agreement.

     2.5 Expenses of Registration.

     Onyx shall pay all expenses of registration pursuant to this Agreement,
including all registration, filing, qualification, printers’ and accounting
fees, and fees and disbursements of counsel for Onyx, but excluding any fees,
commissions or discounts incurred by any selling Holder in connection with the
sale of the Registrable Securities and the fees and disbursements of counsel for
any selling Holder.



3.   ASSIGNMENT

     None of the rights of any Holder under this Agreement shall be transferred
or assigned to any person unless (a) such person is a Qualifying Holder (as
defined below), (b) the transfer of the Registrable Securities to such person is
permitted by the Purchase Agreement and (c) such person agrees to become a party
to, and to be bound by all of the terms and conditions of, this Agreement by
duly executing and delivering to Onyx an Instrument of Adherence in the form
attached as Exhibit A hereto. For purposes of this Section 3, the term
“Qualifying Holder” shall mean, with respect to any Holder, (i) any shareholder,
partner or member of such Holder or (ii) any corporation, partnership or limited
liability company controlling, controlled by, or under common control with, such
Holder or any shareholder, partner or member thereof. None of the rights of any
Holder under this Agreement shall be transferred or assigned to any person
(including, without limitation, a Qualifying Holder) that acquires Registrable
Shares in the event that, and to the extent that, such person is eligible to
resell such Registrable Securities pursuant to Rule 144(k) of the Securities
Act.



4.   INDEMNIFICATION

     4.1 By Onyx.

     To the extent permitted by law, Onyx shall indemnify and hold harmless each
Holder, and any person who controls or is controlled by such Holder within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, or actions with respect to such losses, claims, damages or
liabilities, to which such Holder or controlling or controlled person may become
subject under the Securities Act, the Exchange Act or other federal or state law
(any of these, a “Loss”), insofar as such Loss arises out of or is based on:
(a) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any Prospectus, including any
preliminary Prospectus, final Prospectus or any amendment or supplement to the
Registration Statement or any Prospectus or any other document incident thereto;
(b) the omission or alleged omission to state in the Registration Statement or
any Prospectus a material fact required to be stated in the Registration
Statement or any Prospectus, or necessary to make the statements in the
Registration Statement or any Prospectus not misleading; or (c) any violation or
alleged violation by Onyx of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law (any of (a), (b) or (c), a
“Violation”). Onyx will promptly pay to each such Holder or controlling or
controlled person,

 



--------------------------------------------------------------------------------



 



as incurred, any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such Loss. Notwithstanding the
foregoing, (i) the indemnification obligations of Onyx contained in this
Section 4.1 shall not apply to amounts paid in settlement of any Loss if such
settlement is effected without the consent of Onyx (which consent shall not be
unreasonably withheld), (ii) Onyx shall not be liable to any Holder or
controlling or controlled person for any Loss to the extent that such Loss
arises out of or is based on written information furnished by any such Holder or
controlling or controlled person expressly for use in connection with the
Registration Statement or any Prospectus, and (iii) Onyx shall not be liable to
any Holder or controlling or controlled person for any Loss to the extent such
Loss arises out of the failure of such Holder or controlling or controlled
person to deliver a copy of any Prospectus or Prospectus supplement.

     4.2 By the Holders.

     To the extent permitted by law, each selling Holder will indemnify and hold
harmless Onyx, each of its directors, each of its officers who has signed the
Registration Statement, each person or entity, if any, who controls or is
controlled by Onyx within the meaning of the Securities Act, any other Holder
selling securities in the Registration Statement and any controlling person of
any such Holder, against any Loss to which any of the foregoing persons may
become subject, to the extent that such Loss arises out of or is based on any
Violation occurring as a result of the omission or alleged omission to state in
the Registration Statement or any Prospectus a material fact required to be
stated in the Registration Statement or any Prospectus, or necessary to make the
statements in the Registration Statement or any Prospectus not misleading, if
such omission or misstatement is made in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with the Registration Statement or the applicable Prospectus. Each such
indemnifying Holder will promptly pay, as incurred, any legal or other expenses
reasonably incurred by any person entitled to indemnification pursuant to this
Section 4.2, in connection with investigating or defending any such Loss;
provided however, that the indemnification obligations of the Holders contained
in this Section 4.2 shall not apply to amounts paid in settlement of any Loss if
such settlement is effected without the consent of the Holder (which consent
shall not be unreasonably withheld); and provided further, that in no event
shall any indemnification obligations of any Holder under this Section 4.2
exceed the aggregate proceeds received by such Holder in the offering, except in
the case of willful fraud by such Holder.

     4.3 Procedure.

          (a) Promptly after receipt by an indemnified party under this
Article 4 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim for
indemnification with respect to such action is to be made against any
indemnifying party under this Article 4, deliver to the indemnifying party a
written notice of the commencement of such action. The indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, to assume the defense of such action jointly with any other
indemnifying party similarly noticed, with counsel mutually satisfactory to the
indemnified and indemnifying parties; provided, however, that an indemnified
party (together with all other indemnified parties that may be represented
without

 



--------------------------------------------------------------------------------



 



conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure by an indemnified party to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, however, will not relieve the indemnifying
party of any liability that it may have to the indemnified party under this
Article 4 unless, and to the extent, such failure is prejudicial to the
indemnifying party’s ability to defend such action. No indemnifying party, in
defending any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any
settlement, unless the claimant or plaintiff agrees to release the indemnified
party from all liability with respect to such claim or litigation.

          (b) If the indemnification provided for in this Article 4 is held by a
court of competent jurisdiction (and the time to appeal has expired or appeal is
denied) to be unavailable to an indemnified party with respect to any Loss, then
the indemnifying party, in lieu of indemnifying such indemnified party pursuant
to this Article 4, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of each of the indemnifying party and the
indemnified party in connection with the Violation that resulted in such Loss,
as well as any other relevant equitable considerations; provided however, that
in no event shall any contribution by a Holder under this Section 4.3(b), when
combined with any amounts paid by such Holder under Section 4.2, exceed the
aggregate proceeds from the offering received by such Holder, except in the case
of willful fraud by such Holder. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the Violation relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
Violation.



5.   TRANSFER RESTRICTIONS AND PROCEDURES.

     Each Holder acknowledges and agrees that no sales of the Registrable
Securities may be made under the Registration Statement and that the Registrable
Securities are not transferable on the books of Onyx unless the certificate
submitted to the transfer agent evidencing the Registrable Securities is
accompanied by a separate Transfer Notice for Sales Pursuant to Registration
Statement: (a) in the form of Appendix II hereto; (b) executed by an officer of,
or other authorized person designated by, the Holder; and (c) to the effect that
(i) the Registrable Securities have been sold in accordance with the
Registration Statement, the Securities Act and any applicable state securities
or blue sky laws, (ii) the Registrable Securities have been sold in compliance
with any restrictions on transfer under this Agreement and the Purchase
Agreement and (ii) the requirement of delivering a current prospectus has been
satisfied.

 



--------------------------------------------------------------------------------



 



6.   MISCELLANEOUS

     6.1 Successors and Assigns.

     Except as otherwise provided in this Agreement, the terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties to this
Agreement or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

     6.2 Amendments and Waivers.

     Any term of this Agreement may be amended or waived only with the written
consent of Onyx and the Majority Holders.

     6.3 Notices.

     Any notice required or permitted by this Agreement shall be in writing and
shall be given by personal delivery, confirmed facsimile transmission, overnight
courier service or certified or registered mail (airmail if sent
internationally) with postage prepaid, in each case addressed to the party to be
notified at such party’s address or facsimile number as set forth below (if to
Onyx) or as set forth on the signature page hereto (if to the Holder), or as
subsequently modified by written notice. The effective date of any notice shall
be the date of personal delivery, the date on which successful facsimile
transmission is confirmed, the date actually delivered by a reputable overnight
courier service or seventy-two hours after mail deposit, as the case may be, in
each case properly addressed as provided herein and with all charges prepaid.

If to the Company:

Onyx Software Corporation
1100 112th Avenue N.E., Suite 100
Bellevue, WA 98004-4504
Facsimile No.: (425) 732-2413
Attn: Chief Legal Officer


With a copy to:

Orrick, Herrington & Sutcliffe LLP
719 Second Avenue, Suite 900
Seattle, WA 98104
Facsimile No.: (206) 839-4301
Attn: Alan C. Smith

 



--------------------------------------------------------------------------------



 



     6.4 Severability.

     If any provision of this Agreement, or the application of such provision to
any person, place or circumstance, shall be held to be invalid, unenforceable or
void, all other provisions of this Agreement, and the invalidated provision as
applied to other persons, places and circumstances, shall remain in full force
and effect, and shall be liberally construed in order to carry out the intent of
the parties to this Agreement as nearly as possible. Any court or arbitrator
having jurisdiction shall have the power to reform such provision to the extent
necessary for the provision to be enforceable under applicable law.

     6.5 Governing Law; Jurisdiction.

     This Agreement shall be governed by and construed in accordance with the
laws of the state of Washington. The parties irrevocably consent to the
jurisdiction and venue of the state and federal courts located in King County,
Washington in connection with any action relating to this Agreement.

     6.6 Waiver of Jury Trial.

     Each of Onyx and each Holder hereby irrevocably waives all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Agreement, the
transactions contemplated hereby or the actions of such parties in the
negotiation, administration, performance and enforcement hereof.

     6.7 Counterparts.

     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

     6.8 Headings.

     The titles and subtitles used in this Agreement are used for convenience of
reference only and shall not be considered in construing or interpreting this
Agreement.

     6.9 Entire Agreement.

     This Agreement contains the entire agreement and understanding between the
parties with respect to the subject matter of this Agreement and supersedes any
prior or contemporaneous written or oral agreements with respect to such subject
matter between the parties.

     6.10 Rule 144 Reporting.

     With a view to making available the benefits of certain rules and
regulations of the SEC that may permit the sale of the Registrable Securities to
the public without registration or pursuant to a registration statement on Form
S-3, Onyx agrees at all times to:

 



--------------------------------------------------------------------------------



 



          (a) make and keep adequate current public information available, as
those terms are understood and defined in Rule 144 under the Securities Act;

          (b) use its best efforts to file with the SEC in a timely manner all
reports and other documents required of Onyx under the Securities Act and the
Exchange Act; and

          (c) furnish to each Holder upon request a written statement by Onyx as
to its compliance with the reporting requirements of such Rule 144 and of the
Securities Act and Exchange Act, a copy of the most recent annual or quarterly
report of Onyx, and such other reports and documents so filed by Onyx as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any Registrable Securities without
registration.

[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first above written.

      ONYX SOFTWARE CORPORATION
 
   
By:
  /s/ Brent Frei

 

--------------------------------------------------------------------------------


  Name: Brent Frei

  Its: Chief Executive Officer
 
    VISUALE, INC.
 
   
By:
  /s/ Scott Broomfield

 

--------------------------------------------------------------------------------


  Name: Scott Broomfield

  Its: Chief Executive Officer

         
Address:
  c/o Scott Broomfield    

  19580 Montevina Rd    

  Los Gatos, CA 95033    

     
Fax:
   

 

--------------------------------------------------------------------------------

 